                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 WISCONSIN WHEY PROTEIN,

         Plaintiff,                                       JUDGMENT IN A CIVIL CASE

    v.                                                       Case No. 17-cv-822-wmc

 NEW HORIZON NUTRACEUTICALS,
 ROB WISCOUNT, JOHN VANDENBRAAK,
 ROBERT LAWRENCE, B.A.M.
 MANUFACTURING, JEFFRET WHITT,
 TODD DUMANSKI, and DR. LAWRENCE
 LABS, L.L.C.,

         Defendants.


      This action came before the court for consideration with District Judge
William M. Conley presiding. The issues have been considered and a decision has
been rendered.


         IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case without prejudice for lack of matter jurisdiction.




               s/V. Olmo, Deputy Clerk                         10/30/2018
             Peter Oppeneer, Clerk of Court                        Date
